Title: To James Madison from Robert W. Fox, 12 December 1804 (Abstract)
From: Fox, Robert W.
To: Madison, James


12 December 1804, Falmouth. “Since my last respects, I am deprived of any communication from thee, nor have I any thing very particular to say, more than I expect thee wilt learn from London. Our public prints speak of War between Great Britain & Spain as certain, & I think there is little doubt of this as the Aukland packet arrived here from Lisbon on Saturday night, at which City it was reported & believed that a Gentleman arrived at Lisbon had passed the English Chargé d’Affaire within one days journey of Lisbon from Madrid, with Lord & Lady Holland, so its very probable that he will soon be in England—its further reported that Sr: John Ord met with a Spanish Frigate that had sailed from one of the Spanish ports, when he desired the Commander to return to Spain, which he did, but that another Spanish Frigate had escaped, supposed for South America. An American Brig was off here on Sunday, the Master of which reports that about 14 days since he fell in with the 2 French Frigates from New York.
“A Ship belonging to the United States of America, is arrived here in Balast from Holland, the Master informs me that he was detained about 4 days by the French & then permitted to depart, She with several others are loaded & to load with Fish for Naples, Leghorn & Venice.
“Its believed that our last Harvest was ¼⟨h⟩ short of an Average Crop, & in consequence Wheat is got up from 100s/. to 110s/. ⅌ Quarter, & Flour 90s/. to 95s/. ⅌ Sack of 2½ Cw⟨t⟩. Rice is also high. American Shipping continue in demand, in preference to all other Neutrals, & not only obtain higher freights but the Cargoes shipped onboard them are underwrote at a less premium, which is a great object on a valuable Cargo.”
Adds in a 15 Dec. postscript: “By the public prints it appears that the Spanish Government had requested the British Minister to postpone his departure from Madrid for a few days—notwithstanding there was great reason to fear a War wou’d take place, and that Portugal might also be obliged to join Spain.”
